Citation Nr: 1504391	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-35 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, claimed as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in December 2012 and has now been returned for further appellate consideration.  	


FINDINGS OF FACT

1. Service connection is in effect for PTSD.

2. Medical records reflect that the Veteran has coronary artery disease and congestive heart failure.

3. In July 2014, a VA contracted physician opined that the Veteran's coronary artery disease and congestive heart failure were at least as likely as not aggravated by his PTSD.  The examiner explained that while the Veteran has other risk factors, according to several articles provided to the examiner, as well as his own knowledge, PTSD "does increase adrenal and cortisol levels and has the potential for aggravating underlying ischemic cardiovascular disease."  The examiner could not quantify the degree of aggravation in this case.  

4. There is no other medical or lay evidence in significant conflict with the opinion offered by the VA contracted physician in July 2014.


CONCLUSION OF LAW

The criteria for establishing service connection for heart disease (diagnosed as coronary artery disease and congestive heart failure) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
ORDER

Entitlement to service connection for heart disease (diagnosed as coronary artery disease and congestive heart failure) is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


